RIGGS, J.
We allow the state’s motion for reconsideration of our opinion, 101 Or App 390, 790 P2d 1192 (1990), to correct a misquotation from State v. Allmendinger, 36 Or App 381, 383, 584 P2d 773 (1978) that appears at 101 Or App 395. What we intended to say is that mere threats of violence or verbal hostility may not be sufficient, standing alone, to show mental illness. We delete the sentence that followed the quotation in our former opinion.
Reconsideration allowed; former opinion modified and adhered to as modified.